Case 3:17-cv-01758-RDM Document18 Filed 11/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PETER COMEROTA,
Plaintiff, :
V. :  3:17-CV-1758
(JUDGE MARIANI)
ANDREW SAUL,
Defendant.
ORDER

AND NOW, THIS _/ Uj th DAY OF NOVEMBER 2020, upon de novo review of
Magistrate Judge Carlson's Report and Recommendation (“R&R”) (Doc. 14), Plaintiffs
Objections thereto (Doc. 15), and all other relevant documents, IT IS HEREBY ORDERED
THAT:

1. The R&R (Doc. 14) is ADOPTED for the reasons set forth therein and in this Court's
accompanying memorandum opinion.
2. Defendant's Objections (Doc. 15) are OVERRULED for the reasons set forth in this

Court's accompanying memorandum opinion.

3. Plaintiffs Appeal is DENIED.

4, The Commissioner of Social Security’s decision is AFFIRMED.

\
]

JZ f%
SZ
| f°? XM
Robert D.. Mariani?
United States District Judge

9. The Clerk of Court is directed to CLOSE this case. — oo

 
